Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/11/2019.  These drawings are acceptable.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-10 directed to an invention non-elected without traverse the reply filed on 01/23/2019.  Accordingly, claims 3-10 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Gary Maze [42851] on 03/08/2021.

The application has been amended as follows: 

Claims 3-10 are now cancelled. Claims 3-10, previously withdrawn due to a restriction requirement are now cancelled in order to place the application in condition for allowance.

---In claim 13 L2 “confugured” has been amended to --configured--. Claim 13 has been amended to fix a typo.

---In claim 17 L3-4 “in inner diameter larger that an outer diameter” has been amended to --an inner diameter larger than an outer diameter--. Claim 17 has been amended to fix several typos.   

Allowable Subject Matter
Claims 1-2 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are Exley (US 6,290,431), Ayers (US 8,534,306) and Ahlen (US 2009/0229681). Ayers teaches of a subsea hot tap system capable of clamping with a pipe and allowing a cutting machine to hot tap/drill a portion of the pipe similar to applicant’s general invention. Ahlen teaches of another example of a hot tapping operation that include a clamp similar to a feature of the claimed invention. Exley teaches of a diverless subsea hot tap system with a lateral pipe hot tap wherein a ROV (remote operated vehicle) is used for clamping with a pipe and hot tapping similar to applicant’s general invention. Notice that the prior art fails to disclose the particular details of the clamp and its interaction with the rest of the components as claimed. As such, .      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753